Citation Nr: 9928751	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  98-16 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
service-connected coronary artery disease for the period 
between June 1, 1989, to September 29, 1991. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran and his spouse. 


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1949, and from August 1950 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 decision by the Winston-Salem, 
North Carolina Regional Office of the Department of Veterans 
Affairs, which determined that a prior RO decision, dated 
December 31, 1991, establishing an effective date of 
September 30, 1991, for an award of a total disability 
evaluation for service-connected coronary artery disease was 
not clearly and unmistakably erroneous.  For the reasons 
explained below, the Board is recharacterizing the issue as 
listed on the title page of this decision.

The file indicates that the veteran is also alleging that 
there was clear and unmistakable error (CUE) with regard to a 
July 1988 RO rating decision, which assigned an effective 
date of January 15, 1988, for an award of service connection 
for heart disease.  Specifically, the veteran contends that 
there is a report of private hospitalization for heart 
disease dated prior to January 15, 1988, which should have 
been considered to be an informal clam for benefits, pursuant 
to 38 C.F.R. § 3.157 (1998).  He also contends that the RO 
erred by not considering the issues of a total rating based 
on individual unemployability and entitlement to an 
extraschedular rating.  However, as this issue has not been 
prepared for appellate review, it is referred to the RO for 
appropriate action.


FINDING OF FACT

Between June 1, 1989 to September 29, 1991, the veteran's 
service-connected coronary artery disease was of such 
severity that it precluded more than sedentary employment.


CONCLUSION OF LAW

An increased evaluation to 100 percent for service-connected 
coronary artery disease for the period between June 1, 1989, 
to September 29, 1991, is warranted.  38 U.S.C.A. § § 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7005 
(as in effect between 1989 and 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION


The procedural aspects of this case require detailed 
explanation as they are quite confusing.  In January 1988, 
the veteran filed a claim for service connection for a heart 
condition.  By rating action in July 1988, service connection 
was granted for coronary artery disease and a 100 percent 
rating was assigned.  By rating action of May 1989, the RO 
assigned a 30 percent rating following the total rating which 
had been in effect for the time period required by 
regulation.  The veteran filed a notice of disagreement  
(NOD) to this action in May 1989 and a statement of the case 
was filed in June 1989.  A hearing was held at the RO in June 
1989 in which the veteran again protested the assignment of 
the 30 percent rating.  This may be considered a substantive 
appeal to the rating action of July 1988.  When the hearing 
was transcribed, it met the remaining statutory requirement 
that the substantive appeal be in correspondence containing 
the necessary information.  38 C.F.R. § 20.202 (1998).  See 
Tomlin v. Brown, 5 Vet. App. 355, 358 (1993) (holding that 
statement by appellant's representative at RO hearing when 
later reduced to writing functioned as, and met statutory 
definition of, NOD because it triggered issuance of 
Supplemental Statement of the Case and led to appellate 
review by Board).  

Thereafter, the hearing officer increased to 60 percent the 
rating assigned for the heart disease, effective from June 
1989.  As the veteran is deemed to wish to pursue the highest 
rating possible for his disability, this cannot be considered 
a complete grant of benefits, and thus his claim remained 
open.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) ("on a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded").  

In an addendum to the July 1989 rating action, there is a 
notation that the benefit sought on appeal was granted in 
part.  It was noted that inquiry should be made of the 
veteran as to whether he wished to appeal; and if so, what 
benefit he wanted to receive.  There is a handwritten 
notation that a letter was sent.  However, a letter to the 
veteran dated in July 28, 1989 noted merely that the benefit 
sought on appeal was granted in part.  

The claims folder shows that after July 1989, no further 
correspondence was received from the veteran until September 
30, 1991, when the RO received a written statement from his 
representative which the RO construed as an informal claim 
for increased rating benefits.  The RO developed the claim 
and reviewed medical records from private and VA sources.  
Based on the facts presented by this evidence, the RO issued 
a rating decision on December 31, 1991, which granted the 
veteran a total schedular rating for coronary artery disease, 
effective from September 30, 1991.  The veteran was sent 
notice of this decision in January 1992.  He did not appeal.  
In 1998, he raised a claim concerning the effective date of 
the award of the 100 percent rating.

Unless an RO decision is final, the appellant cannot raise 
CUE with respect to that rating decision.  See Smith 
(William) v. Brown, 35 F.3d 1516, 1521 (Fed. Cir. 1994)(a 
claim of CUE is a collateral attack on a final RO decision); 
Eddy v. Brown, 9 Vet. App. 52, 57 (1996); Duran v. Brown, 7 
Vet. App. 216, 224 (1994).  In this case, there was no final 
decision with regard to the May 1989 rating action assigning 
the 30 percent rating for heart disease.  Thus, when the RO 
considered the issue of the proper effective date for the 
award of 100 percent rating, there was still a pending claim.  
As such, the issue in this case is the rating to be assigned 
from June 1, 1989 to September 29, 1991, as the RO decision 
on this matter is considered to have been appealed from and 
to be ripe for appellate review.  

The veteran's service medical records show onset of diabetes 
mellitus during his period of active service.  The veteran 
was honorably discharged from military duty in August 1970 
and filed a claim for compensation.  In a September 1970 RO 
decision, he was granted service connection for an anxiety 
disorder and diabetes mellitus.

Private medical records from New Hanover Memorial Hospital in 
Wilmington, North Carolina show that in November 1987, the 
veteran was admitted for inpatient treatment after he 
complained of shortness of breath and chest pain.  Cardiac 
arrhythmia was noted on electrocardiogram, and he was 
diagnosed with cardiomyopathy.  There is information 
contained in VA medical records to the effect that he was 
hospitalized later that year at the VAMC Fayetteville.  On 
January 15, 1988, he was rehospitalized at that same 
facility.  After further treatment and testing, he was 
diagnosed with coronary artery disease.  

In a statement received by VA in January 1988, shortly after 
he was admitted the Fayetteville VAMC, the veteran filed a 
claim of entitlement to service connection for his 
cardiovascular disease.  VA and private medical records 
contemporaneous to that time show that he underwent surgery 
for coronary artery bypass grafting in March 1988, and also 
that it was medically determined that his coronary artery 
disease was secondarily related to diabetes mellitus.  He was 
discharged from the hospital on April 1, 1988.  

In a July 1988 decision, the RO granted the veteran service 
connection for coronary artery disease, post operative by-
pass grafting.  A 100 percent rating under Diagnostic Code 
7017 was assigned for coronary artery disease, postoperative 
bypass grafting as directly due to and proximately the result 
of service-connected diabetes mellitus, effective from the 
date of his admission to the Fayetteville VAMC on January 15, 
1988.  The rating assigned was based on a regulatory 
provision under this Diagnostic Code which provides for a 100 
percent rating for one year following bypass surgery.  The 
Note following this diagnostic code provides that the 100 
percent rating for one year following bypass surgery 
commences after the initial grant of the one-month total 
rating assigned under 38 C.F.R. § 4.30 following hospital 
discharge.  The decision also provided that the 100 percent 
rating would remain in effect until May 31, 1989, and that 
thereafter a 30 percent rating for coronary artery disease 
would be assigned.  This determination was affirmed in a 
February 1989 RO rating decision.

In May 1989, the veteran submitted a notice of disagreement 
with the February 1989 RO rating decision and contended that 
a total schedular evaluation was appropriate for his level of 
heart impairment, and that the 30 percent rating assigned was 
not in keeping with the disability picture.  Following review 
of private and VA medical records contemporaneous with the 
time, the RO determined in a May 1989 decision that no change 
was warranted with regard to the earlier plan to assign a 30 
percent, effective June 1, 1989.  A Statement of the Case, 
addressing both entitlement to an increased schedular rating 
for coronary artery disease and entitlement to a total rating 
for individual unemployability due to service-connected 
disabilities, was dispatched to the veteran in June 1989.  
Two weeks after dispatch of the Statement of The Case, the 
veteran presented oral testimony in support of his appeal 
before an RO hearing officer in June 1989, and the hearing 
was transcribed.  As noted above, the Board will accept this 
transcript as a timely substantive appeal in lieu of a VA 
Form 1-9.  Thereafter, in a July 1989 decision, the hearing 
officer determined that the facts of the case warranted the 
assignment of a 60 percent rating, effective from June 1, 
1989.  A subsequent July 1989 RO rating decision implemented 
the hearing officer's determination.  Several years 
afterward, in a December 1991 rating decision, the RO granted 
the veteran a total schedular rating for coronary artery 
disease which was effective from September 30, 1991.  

Thus, the issue that must now be resolved is whether a rating 
increase in excess of 60 percent is warranted for the period 
between June 1, 1989, and September 29, 1991.  The claim in 
this regard is well grounded, as the veteran has asserted, in 
essence, that his service-connected heart disease was worse 
than the level of impairment reflected by the 60 percent 
evaluation assigned to it for the period between June 1, 
1989, and September 29, 1991.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  A review of the claim shows that 
all relevant evidence has been properly developed, and that 
no further assistance is required to comply with VA's duty to 
assist.  See 38 U.S.C.A. § 5107(a).

In May 1989, the veteran was examined by VA.  He reported 
shortness of breath, even with small exertions.  He said that 
he had very rare chest pain and required little sublingual 
Nitroglycerin.  An examination revealed no jugular vein 
distention.  S1 and S2 were normal without murmurs, rubs, or 
gallops.  There was no peripheral clubbing, cyanosis, or 
edema.  The veteran stated that he was able to walk one 
block, at which time he had to stop due to shortness of 
breath and dyspnea on exertion.  He was unable to tolerate 
stairs.  Pulse rate was 80 and regular.  Blood pressure 
supine was 110/70.  A chest x-ray showed the heart to be 
normal.  An electrocardiogram was interpreted as borderline.  
The diagnosis was atherosclerotic cardiovascular disease, 
status post five vessel coronary artery bypass, functional 
class III.

A review of the objective medical evidence associated with 
the record for the period between June 1, 1989, to September 
29, 1991, shows the following:

A June 1989 private medical report shows that the veteran was 
status post coronary bypass surgery and was evaluated for 
hypertension, non-insulin dependent diabetes mellitus, 
hypercholesteremia, hypothyroidism, and chronic obstructive 
pulmonary disease.  At the time, he had mild exertional 
dyspnea, but he denied having any exertional chest pain.  
Physical examination shows that his blood pressure was 120/80 
mmHg (systolic/diastolic in millimeters of mercury).  No 
jugular vein distention was observed.  There was a well-
healed median sternotomy incision on his chest.  His 
precordium was quiet with an S4 gallop, his peripheral pulses 
were intact, and there was trace right-sided ankle edema 
following a prior saphenous venectomy.  The impression was 
that he was cardiovascularly stable, with satisfactorily 
controlled hypertension and no chest pain to suggest angina.  
The examiner, Martin J. Conley, Jr., M.D., commented that the 
veteran was permanently and totally disabled by a variety of 
medical conditions exclusive of his cardiovascular status.  
Specifically, Dr. Conley noted that the veteran had normal 
overall left ventricular contractility on angiocardiogram 
study, and that following his coronary artery bypass surgery, 
he experienced no further chest pain suggestive of angina.  
The physician attributed the veteran's mild exertional 
dyspnea to underlying chronic obstructive pulmonary disease 
and persistent exogenous obesity.  Dr. Conley opined that the 
veteran's condition of total impairment was significantly 
related to generalized arthritis (especially of the 
lumbosacral spine and right hip), and to chronic stress and 
anxiety.  Other disabilities, separate from his coronary 
artery disease, which contributed to his overall state of 
total impairment were identified as hypothyroidism, diabetes, 
and possible sleep apnea related to exogenous obesity.  

At a June 1989 RO hearing, the veteran presented oral 
testimony pertaining to his various service-connected 
disabilities.  The testimony which was relevant to his 
service-connected cardiovascular disease for the period 
beginning after June 1, 1989, shows that he contested a 
statement made by a physician who reported that the veteran 
had chest pain and used sublingual doses of nitroglycerin.  
The veteran denied experiencing chest pain either before or 
after his heart surgery, other than post-surgical soreness, 
and also that although he had been prescribed nitroglycerin, 
he never used his medication.  His wife affirmed that she 
never seen him use nitroglycerin medication.  The veteran 
indicated that his main medical problems were due to 
increased episodes of heightened psychiatric symptomatology 
related to his service-connected generalized anxiety 
disorder.

During the period between June 1, 1989, to September 29, 
1991, the regulations governing evaluations of 
arteriosclerotic (coronary) heart disease provided that a 100 
percent evaluation was warranted during and for 6 months 
following an acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  A 100 percent 
evaluation was also warranted for the period after 6 months, 
with chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
precluded.  A 60 percent evaluation was warranted following a 
typical history of acute coronary occlusions or thrombosis, 
or where the objective evidence demonstrates a history of 
substantiated, repeated anginal attacks, with the patient 
being unable to perform more than light manual labor.  
38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (1989, 1990, 1991).

The veteran's medical history shows that he was hospitalized 
and given coronary artery bypass grafting in March 1988, 
following a diagnosis of coronary artery disease secondary to 
service-connected diabetes mellitus.  The medical evidence 
which addresses the status of the veteran's coronary artery 
disease for the period between June 1, 1989, to September 29, 
1991, shows that his disability is manifest by 
cardiovascularly stable findings on private medical 
examination in June 1989, with satisfactorily controlled 
hypertension, intact peripheral pulses, and no chest pain 
suggestive of angina.  In fact, the examining physician 
determined that the veteran's totally disabled status was due 
to various other medical disabilities which were separate and 
exclusive from the veteran's heart disease, including dyspnea 
due to obesity and chronic obstructive pulmonary disease.  
The examiner's assessment that the veteran enjoyed a 
relatively stable state of cardiovascular health was further 
bolstered by the oral testimony provided by the veteran at a 
June 1989 RO hearing, in which he denied having ever having 
had chest pain or needing to use nitroglycerin rescribed for 
his condition.  On the other hand, the VA doctor in May 1989 
concluded that the heart condition was equivalent to 
Functional Class III.  Functional class III is for marked 
limitation of functional activity, comfortable at rest but 
symptoms caused by less than ordinary activity.  See New York 
Heart Association Classification for Functional Capacity and 
Therapeutic Classification.  The regulations provide that a 
100 percent rating may be assigned where more than sedentary 
employment is precluded.  By definition, functional class III 
heart disease contemplates that symptoms occur by less than 
ordinary activity and that the individual is comfortable only 
at rest.  With the benefit of the doubt resolved in the 
veteran's favor, the Board finds that a 100 percent schedular 
rating for heart disease was warranted for the period at 
issue.  38 U.S.C.A. § 5107(b).



ORDER

An increased evaluation to 100 percent, for the period from 
June 1, 1989 to September 29, 1991, for service-connected 
coronary artery disease, is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

